Name: 81/91/EEC: Commission Decision of 30 January 1981 on the list of establishments in the Argentine Republic approved for the purposes of the importation of fresh beef and veal, sheepmeat and meat of domestic solipeds into the Community
 Type: Decision
 Subject Matter: animal product;  trade;  agri-foodstuffs;  agricultural policy;  agricultural activity;  America
 Date Published: 1981-03-05

 Avis juridique important|31981D009181/91/EEC: Commission Decision of 30 January 1981 on the list of establishments in the Argentine Republic approved for the purposes of the importation of fresh beef and veal, sheepmeat and meat of domestic solipeds into the Community Official Journal L 058 , 05/03/1981 P. 0039 - 0042 Finnish special edition: Chapter 3 Volume 13 P. 0015 Spanish special edition: Chapter 03 Volume 21 P. 0041 Swedish special edition: Chapter 3 Volume 13 P. 0015 Portuguese special edition Chapter 03 Volume 21 P. 0041 COMMISSION DECISION of 30 January 1981 on the list of establishments in the Argentine Republic approved for the purposes of the importation of fresh beef and veal, sheepmeat and meat of domestic solipeds into the Community (81/91/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas establishments in non-member countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas Argentina has forwarded, in accordance with Article 4 (3) of Directive 72/462/EEC, a list of the establishments authorized to export to the Community; Whereas Community on-the-spot inspections have shown that the hygiene standards of many of these establishments are sufficient and they may therefore be entered on a first list, drawn up in accordance with Article 4 (1) of the said Directive, of establishments from which importation of fresh meat may be authorized; Whereas the case of the other establishments proposed by Argentina must be re-examined on the basis of additional information regarding their hygiene standards and their ability to adapt quickly to the relevant Community legislation; Whereas, in the meantime and so as to avoid any abrupt interruption of existing trade flows, these establishments may be authorized temporarily to continue their exports of fresh meat to those Member States prepared to accept them; Whereas it will therefore be necessary to re-examine and, if necessary, amend this Decision in the light of steps taken to this end and improvements made; Whereas it should be recalled that imports of fresh meat are also subject to other Community veterinary legislation, particularly as regards health protection requirements, including the special provisions in respect of Denmark, Ireland and the United Kingdom; Whereas the conditions of importation of fresh meat from establishments appearing on the list annexed to this Decision remain subject to Community provisions laid down elsewhere and to the general provisions of the Treaty ; whereas, in particular, the importation from non-member countries and the re-exportation to other Member States of certain categories of meat, such as meat weighing less than 3 kilograms, or meat containing residues of certain substances which are not yet covered by special harmonized rules, remain subject to the health legislation of the importing Member State; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The establishments in the Argentine Republic listed in the Annex are hereby approved for the purposes of the importation of fresh beef and veal, sheepmeat and meat of domestic solipeds into the Community. 2. Imports from those establishments shall remain subject to the Community veterinary provisions laid down elsewhere, and in particular those concerning health protection requirements. Article 2 1. Member States shall prohibit imports of the abovementioned categories of fresh meat referred to in Article 1 (1) coming from establishments other than those listed in the Annex. 2. This prohibition, however, shall not apply until 31 August 1981 to establishments which are not listed in the Annex but which have been officially approved and proposed by the Argentine authorities as of 1 September 1980, pursuant to Article 4 (3) of Directive 72/462/EEC, unless a decision is taken to the contrary, in accordance with Article 4 (1) of the abovementioned Directive, before 1 September 1981. (1) OJ No L 302, 31.12.1972, p. 28. The Commission shall forward the list of these establishments to the Member States. Article 3 This Decision shall enter into force on 1 February 1981. Article 4 This Decision shall be reviewed and if necessary amended before 1 July 1981. Article 5 This Decision is addressed to the Member States. Done at Brussels, 30 January 1981. For the Commission Poul DALSAGER Member of the Commission ANNEX LIST OF ESTABLISHMENTS I. BOVINE MEAT >PIC FILE= "T0020169"> II. SHEEPMEAT >PIC FILE= "T0020170"> III. HORSEMEAT >PIC FILE= "T0020171"> IV. COLD STORES >PIC FILE= "T0020172">